Citation Nr: 0011351	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-13 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant had active service from January 1955 to January 
1957.

These matters come before the Board of Veterans' Affairs 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for a stomach disorder in April 1986.  The 
appellant was notified of the denial and of his appellate 
rights.  

2.  The appellant did not file a timely formal appeal; 
therefore, the April 1986 RO rating action constitutes the 
last final disallowance of the appellant's claim for service 
connection for a stomach disorder.

3.  The evidence associated with the claims folder subsequent 
to the April 1986 RO rating action is cumulative of the 
evidence considered at the time of that rating decision.

4.  The RO denied the appellant's claim of entitlement to 
service connection for pes planus in November 1995.  The 
appellant was notified of the denial and of his appellate 
rights.  

5.  The appellant did not file a timely formal appeal; 
therefore, the November 1995 RO rating action constitutes the 
last final disallowance of the appellant's claim for service 
connection for pes planus.

6.  The evidence associated with the claims folder subsequent 
to the November 1995 RO rating action is cumulative of the 
evidence considered at the time of that rating decision.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a stomach disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for pes planus is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
claims for entitlement to service connection for a stomach 
disorder and for pes planus.  As a general rule, within one 
year from the date of mailing of notice, the appellant must 
file Notice of Disagreement to initiate the formal appeal 
process.  See 38 U.S.C.A. § 7105(b) (West 1991).  
Additionally, if the appellant does not file a formal appeal 
within the prescribed period, the RO's determination becomes 
final.  38 U.S.C.A. § 7105(d)(3) (West 1991).  In this case, 
the RO notified the appellant by letters dated in April 1986 
and November 1995 that his claims for service connection for 
a stomach disorder and for pes planus, respectively, had been 
denied and informed him of his appellate rights.  The record 
demonstrates that the appellant did not file an appeal to 
either RO decision in the requisite period of time.  Thus, 
the Board finds the RO's April 1986 and November 1995 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 1991).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a) (1999).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence, submitted to reopen a claim, will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, supra.  Upon reopening 
the claim, a determination must then be made as to whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Stomach Disorder

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the April 1986 rating decision, the 
last disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  New and material evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

Service connection for a stomach disorder was last considered 
and denied by the RO in April 1986.  The RO denied the 
appellant's claim on the bases that, while the record showed 
that the appellant was then being followed for colon and 
ulcer-related diseases, evidence relating these conditions to 
his period of service was not of record. 

Pertinent evidence associated with the record since the April 
1986 RO rating action concerning the appellant's claim for 
service connection for a stomach disorder consists of VA and 
private medical treatment records.  The appellant complained 
of burning stomach pains on VA outpatient treatment in 
February 1981.  VA tissue examination reports, dated in 
December 1985, show that peptic ulcer disease and gastric 
mucosa was diagnosed.  The appellant was also afforded VA 
treatment for peptic ulcer disease with recurrent bleeding 
and duodenal ulcer in December 1985.  

Billing records from Baptist Memorial Hospital shows that the 
appellant underwent gastric emptying in April 1990.  
Thereafter, a private medical record dated in March 1995 
contains a diagnosis of gastroesophageal reflux.  A VA 
outpatient treatment record dated in February 1997 shows a 
diagnosis of gastroesophageal reflux disease.  Other VA 
treatment records dated in August and September 1997 show 
that the appellant's gastroesophageal reflux disease was 
stable on medications.

The evidence submitted subsequent to the April 1986 RO action 
is not new as it is cumulative of the evidence previously 
considered.  The evidence shows that the veteran continued to 
be treated for stomach disorders.  However, it does not 
establish that the stomach-related symptoms currently 
manifested by the appellant are related to his period of 
service.  In essence, a nexus between the appellant's 
currently manifested disorders of the stomach and his period 
of service has not been provided.  Accordingly, even if the 
Board were to conclude that new and material evidence had 
been submitted under Hodge and the appellant's claim were to 
be reopened, there simply is no way as a matter of law that 
he could prevail.  Upon a review of all the evidence of 
record, the new as well as the old, in support of the claim, 
the Court concludes that it is clear that the appellant has 
not met and could not meet his burden under 38 U.S.C.A. § 
5107(a) to submit a well-grounded claim because he has not 
submitted any evidence at any time showing a nexus between 
the appellant's currently manifested disorders of the stomach 
and his period of service.  See Winters v. West, 12 Vet. App. 
203 (1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (requiring medical evidence of nexus to service as 
well as evidence of current disability and evidence of in-
service incurrence).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for a 
stomach disorder.  The RO's April 1986 decision remains final 
and is not reopened.  

Pes Planus

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the November 1995 rating decision, 
the last disposition in which the appellant's claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As indicated above, new and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Service connection for pes planus was previously denied as it 
was not incurred in service, but was shown by the evidence to 
have preexisted service entrance, and was not shown to have 
been aggravated thereby.  Pertinent evidence associated with 
the record since November 1995 RO rating action concerning 
the appellant's claim for service connection for pes planus 
consists of private and VA medical treatment records.  A VA 
psychiatric evaluation report dated in January 1997 contains 
a diagnosis of foot problems.  

The evidence submitted subsequent to the November 1995 RO 
action is not new as it is cumulative of evidence previously 
considered.  The evidence shows that the veteran continued to 
be treated for pes planus.  However, it does not establish 
that the veteran's pes planus disorder, which preexisted his 
service entrance, was aggravated therein.  None of the 
additional evidence addresses the question of whether any 
preexisting disorder of the feet was aggravated during the 
appellant's period of service.  Accordingly, even if the 
Board were to conclude that new and material evidence had 
been submitted under Hodge and the appellant's claim were to 
be reopened, there simply is no way as a matter of law that 
he could prevail.  Upon a review of all the evidence of 
record, the new as well as the old, in support of the claim, 
the Court concludes that it is clear that the appellant has 
not met and could not meet his burden under 38 U.S.C.A. § 
5107(a) to submit a well-grounded claim because he has not 
submitted any evidence at any time showing an increase beyond 
the natural progression of the appellant's pes planus during 
military service.  See Winters v. West, 12 Vet. App. 203 
(1999); see also Caluza, 7 Vet. App. at 506.

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for pes 
planus.  The RO's November 1995 decision remains final and is 
not reopened.  


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a stomach disorder is 
denied.

New and material evidence to reopen the claim having not been 
submitted, service connection for pes planus is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

